DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Oath/Declaration
The declaration filed 03/05/2021 is improper because it does not accurately refer to the application to which it is directed as required under 37 CFR 1.63(a)(2). See also MPEP §608.02(c). The declaration identifies the application as “attached hereto” whereas it should refer to the application filed 01/28/2019.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires the following:
a cage for holding the tapered rollers by plural pockets formed between a large-diameter side annular part and a small-diameter side annular part arranged in an axial direction, and plural bar parts which axially join the large-diameter side annular part and the small-diameter side annular part and are circumferentially formed at substantially an equal distance,
a value of a ratio of a cross section modulus of the small-diameter side annular part of the cage to a cross section modulus of the large-diameter side annular part of the cage is within range from 0.5 to [1.5] 1.04 (both inclusive).
Fig. 1 from the patent shows a cage 20 having a small-diameter side annular part 23 and a large-diameter side annular part 22.
The Wands factors (MPEP § 2164.01(a)) are considered herein.
(A) The breadth of the claims. Claim 1 includes within its scope “wherein a value of a ratio of a cross section modulus of the small-diameter side annular part of the cage to a cross section modulus of the large-diameter side annular part of the cage is within range from 0.5 to 1.04 (both inclusive).”

    PNG
    media_image1.png
    282
    385
    media_image1.png
    Greyscale
(B) The nature of the invention. Fig. 1 from the patent shows a cage 20 having a small-diameter side annular part 23 and a large-diameter side annular part 22.
In the current application, no information is given regarding the shapes of the cross sections of the small-diameter side annular part 23 and the large-diameter side annular part 22. Moreover, since parts 22 and 23 are portions of a cage 20, it is unclear where the parts end and the rest of the cage begins. Since parts 22 and 23 are portions of a cage 20, and not beams, it is unclear where the cross sections of parts 22 and 23 are considered to be. It is further unclear how the rest of the cage 20 would affect the determination of the cross section moduli.
(C) The state of the prior art. The prior art of record does not provide any guidance as to the cross section moduli of the two parts.
Claim 1 requires a ratio of the cross section moduli of the small-diameter side annular part to the large-diameter side annular part to be within a certain range. The cross section modulus is a functional characteristic of said annular parts. More specifically, the cross section modulus depends on the shapes of the cross sections. See Strength of Materials by R. Subramanian, Chapter 2, sections 2.4 and 2.5, relating to computing the second moment of area and section modulus. See also, the definitions of “section modulus” in the Oxford Dictionary of Mechanical Engineering. As discussed in section 2.5 of Strength of Materials, the section modulus relates to the bending of a beam.
(D) The level of one of ordinary skill. Barring evidence to the contrary, the level of ordinary skill in the art is reflected by the prior art of record such as US Patent Nos. 8,382,380 to Nakamizo. See MPEP §2141.03(III). The level of skill in the art is high.
(E) The level of predictability in the art. Normally the art of bearings appears to be highly 
(F) The amount of direction provided by the inventor and (G) The existence of working examples. No information is given regarding the cross sections of the small-diameter side annular part 23 and the large-diameter side annular part 22. No working examples are given.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. To practice the full scope of the claim would require one of ordinary skill in the art to conduct empirical experimentation by randomly selecting a first shape of one part and determine what shape the other part could be to satisfy the recited range with no expectation that any particular first and second shape would in fact satisfy the range.
The Wands factors have been considered above. It appears that factors (D) and (E) weigh in favor of enablement. However, the remaining factors, especially the lack of a working example and the lack of direction regarding cross sections, weigh against enablement. For these reasons, the Wands factors weigh against enablement.
Response to Arguments
In the Remarks filed 03/05/2021, the applicant argued that the Office is estopped from making the current lack of enablement rejection. The applicant referred back to the prosecution of parent application 14/763,223, in which the prior examiner stated that “the USPTO is nonetheless estopped from the current rejection because the USPTO has already made a finding that one of ordinary skill in the art would have understood how to determine such cross section modulus.”
In making the estoppel argument, the applicant relied upon the Festo decision. However, prosecution history estoppel only applies to applicants for patents because only applicants can surrender subject matter. See Festo, generally.
Referring back to the parent application, in response to the rejection under 35 U.S.C. 103 mailed 01/15/2016, in the applicant’s response filed 05/16/2016, the applicant argued as follows:
The benefit of having a value of a ratio of a cross section modulus of annular parts fall within 0.5-1.5 range was not expected and not obvious, and that such benefit was only discovered after Applicant conducted an extensive experiment (see paragraphs [0038] and [0039] of the published application in support).
Here, the applicant admits that it took extensive experimentation to determine that there was a benefit to the ratio range of 0.5-1.5.
In response to point (H), of the enablement rejection, in the middle of p. 4 of the 03/05/2021 Remarks, the applicant argues that the rejection does not address the quantity of experimentation needed to make or use the invention, but instead, “an alleged quantity of experimentation to determine if such invention had been made per any such device.” Firstly, it is unclear what is meant by “per any such device.” Which device is the applicant referring to? Secondly, it is unclear how the described empirical experimentation described in part (H) of the rejection would “determine if such invention had been made per any such device.”
In response to points (F) and (H) at the bottom of p. 4 of the 03/05/2021 Remarks, the applicant alleges that working examples are given in Fig. 2, col. 2, lines, 55-58, col. 4, and col. 4, l. 34 to col. 5, l. 5. However, a review of the figure and the sections reveals no working examples. The only examples the examiner found were of bearings having ratios of cross section moduli of the invention. See, for example, col. 4, l. 63. However, no examples of cross sections were given.
On the top of page 4 of the office action mailed 01/15/2016 in the parent application, the prior examiner referred to a website http://totalconstructionhelp.com/section.html. The website was not listed on a Notice of References Cited form 892, nor was a copy provided in the record. Moreover, it appears that the website no longer exists. If the applicant has a printout of the website, it is requested that the applicant supply a copy.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA CLARKE whose telephone number is (571)272-4873.  The examiner can normally be reached on 9:00-3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARA S CLARKE/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /rds/ and /GAS/